UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                          -X


United States of America
                              Government,
                                                    Before Judge : Paul E. Davison, U.S.M.J

                   against-                         Case Number: 20M606



Dustin Walker
                              Defend ant(s)
                                          -X



TO THE US. MARSHAL:

The Court directs the U.S. Marshal to transport Dustin Walker to the District of Columbia by
Wednesday 1/22/2020




Dated: January 16.2020
White Plains, NY




                                      SO ORDERED'

                                                      Paul E/Davison
                                                      United States Magistrate Judge
